Day, J.,
2.—: —: —. dissenting. — I cannot concur in the foregoing opinion. Upon the dismissal of a cause of action in replevin, the defendant becomes entitled to the possession of the property, or to a judgment for the value of his interest therein. Marshall v. Bunker, 40 Iowa, 121; Chadwick v. Miller, 6 Iowa, 34. The court in this case did not order a return of the property, nor enter a judgment in favor of the defendant for its value, nor for the value of his interest therein, but simply made an order that the plaintiffs pay to the defendant the amount of an execution for the satisfaction of which the court assumed that the defendant held the property. The court does not determine, nor provide, any means of determining, judicially, the amount which plaintiffs shall pay.
It is said that the defendant is in no way prejudiced, because the plaintiffs are required to Satisfy the execution under which defendant holds the property. But how is it known, and how has it been determined, that the plaintiffs have been *218required to satisfy the lien under which defendant holds the property? It is true the plaintiffs allege in their petition that the defendant holds the property under an execution in favor of Lawton & Post against A. Reisner, and the court has ordered the plaintiffs to pay to the defendant a sum sufficient to satisfy this execution. But it cannot be claimed that the allegation in the jietition is conclusive against the defendant. The defendant had a right to set up his own claim to the property. It may be that he holds the property under other executions, as well as the execution in favor of Lawton & Post, and that a satisfaction of the execution of Lawton & Post would not at all satisfy the defendant’s claim upon the property. It may be that the defendant does not hold the property under an execution in favor of Lawton & Post, but in favor of other parties. These questions the defendant was entitled to have tried in some manner, upon a sufficient petition, or at least he could not rightfully be deprived of the property until these questions were tried. His demurrer to the petition simply admits the allegations of the petition for the purposes of the demurrer. The demurrer was confessed, and the plaintiffs declined to amend. There was, then, no pleading upon which the defendant could join issue, and no mode in which his interest in the property coidd be determined. Yet, without any pleadings, and upon a mere ex parte showing of the plaintiff, the court has undertaken to determine under what right and by what authority the defendant held the property, and really to adjudicate the extent of the defendant’s interest, substantially as he would have been authorized to have done, if the petition had been held sufficient, and the defendant had set up in his answer under what claim he held the property. In making the order appealed from, I think the court erred. Upon the failure of the plaintiffs to amend their petition, which operated practically as a dismissal of their cause of action, the court should, in my opinion, have rendered judgment in favor of defendants for a return of the property, and, in default thereof, for its value.